Citation Nr: 1527238	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  07-17 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 

3. Entitlement to non-service-connected pension benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel



INTRODUCTION

The Veteran served in the United States Army from August 1984 to August 1987, from January 1991 to March 1991, and from January 1993 to June 1993. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from two separate rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. In March 2007, the RO denied the Veteran's claim for non-service-connected pension benefits. Subsequently, in September 2007, the RO denied Veteran's claim of entitlement to service connection for tinnitus and bilateral hearing loss. 

In February 2011, the Board remanded the Veteran's claims for further evidentiary development. Development in accordance with the 2011 remand directives was accomplished and Supplemental Statements of the Case (SSOC) were issued by the RO regarding the issues on appeal. The claims are property before the Board for appellate review.  

A review of the Virtual VA paperless claims processing system was conducted.

The issues of entitlement to non-service-connected pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The preponderance of the evidence is against the finding that the Veteran suffers from hearing loss in either ear. 

2. Giving the Veteran the benefit of the doubt, the Veteran has suffered from his diagnosed tinnitus since his military service.  


CONCLUSIONS OF LAW

1. The criteria are not met for entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014). 

2. Resolving all benefit of the doubt in the Veteran's favor, the criteria to establish service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board will discuss the relevant laws which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code (38 U.S.C.A.); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations (38 C.F.R.) and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to Vet.App.).

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). 

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a disorder when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Gober, 125 F.3d 1447, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). Further, the Federal Circuit has held that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence. See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record."). Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors. See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias...").

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

After the claim was received, the RO advised the claimant by letter of the elements to show entitlement to service connection for a claimed disability and informed her of her and VA's respective responsibilities in obtaining relevant records and other evidence in support of his claim.  Thus, the duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided for the claims decided herein, are adequate under the law.  

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2014). The Veteran has been accorded the opportunity to present evidence and argument in support of her claim.

Service Connection - Bilateral Hearing Loss 

The Veteran contends that he currently suffers from hearing loss in both his ears as a result of his military service. After a thorough review of the evidence of record, the Board finds that the preponderance of the evidence is against the finding that the Veteran currently has any diagnosed hearing condition under VA standards. Specifically, the competent medical evidence shows that the Veteran's pure-tone auditory thresholds and speech recognition levels are at normal levels in both ears, and do not warrant a diagnosis of hearing loss. Consequently, the Veteran's claim of service connection for bilateral hearing loss must be denied. 

Generally, to prevail on a claim of service connection on the merits, there must be competent and credible evidence (1) confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim for the disability; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation ("nexus") between the disease or injury in service and the presently-claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  However, the U.S. Court of Appeals for the Federal Circuit rather recently clarified that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  So for disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).

Sensorineural hearing loss, as an organic disease of the nervous system, is one such chronic condition according to 38 C.F.R. § 3.309(a).  This type of hearing loss therefore also may be presumed to have been incurred in service if it initially manifested to a compensable degree (meaning to at least 10-percent disabling) within the initial year after the Veteran's discharge from service, although this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

However, the threshold question that must be addressed in any theory of entitlement is whether the Veteran has a current disability relating to his hearing, within the meaning of the law, for which service connection is sought. In the absence of proof of a present disability, as noted above, there is no valid claim of service connection. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board notes that the Veteran, during the pendency of this claim, has been afforded several audiograms evaluating the nature of the Veteran's claimed hearing loss. However, the Board finds that the preponderance of the competent medical evidence of record shows that the Veteran does not have a current diagnosis of hearing loss in either ear according to VA standards - meaning according to the threshold minimum requirements of 38 C.F.R. § 3.385 (2014).  

According to the governing VA regulations, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Board notes that in the Veteran's most recent VA Compensation and Pension (C&P) examination for his hearing loss, in October 2014, the results of the Veteran's audiogram were as follows: 


500Hz
1000Hz
2000Hz
3000Hz
4000Hz
Right
20
15
25
25
25
Left
20
20
25
20
20

On examination, the Veteran's speech recognition results under Maryland CNC were determined to be 96 percent, bilaterally. The examiner ultimately noted no diagnosable condition with regards to the Veteran's hearing, noting normal hearing in both ears. 

The Board finds this examination reflective of the overall condition of the Veteran's hearing condition throughout the claims period and prior. VA treatment records from as far back as June 1984 show audiogram testing that reflect an equal or even better hearing condition bilaterally. See VA Treatment Record dated June 1984, November 1986, January 1991, March 1991, October 1996, April 2007, May 2007 and September 2007. The audiogram results from October 2014 represent the highest severity of the Veteran's hearing condition from all the competent medical evidence of record; however, the result remain below that required by VA regulations to constitute as a current diagnosis of hearing loss. 

The Veteran argues that his level of hearing loss constitutes as a disability, and that it resulted from his active service. The Board notes that the record contains enough evidence of potential in service noise trauma, as the Veteran's DD-214 shows that he received multiple commendations for rifle shooting and even grenades. While the Veteran is certainly competent to assess if his hearing is digressing through the years, the Veteran is not competent to provide medical evidence to either diagnose his disability, especially to VA standards, or relate it to service.

As stated above, "competent lay evidence" means "any evidence not requiring that the proponent have specialized education, training, or experience." Lay evidence is competent "if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person." 38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (one not a medical expert is nevertheless competent to offer evidence of his symptoms in support of a claim for an increased disability evaluation); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1994). By "competent medical evidence" it is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a). The Veteran and his representative do not possess the specialized education, training, or knowledge to make a sufficent and competent medical diagnosis of his hearing loss, especially to the extent to specific levels of pure-tone thresholds. See Jandreau, 492 F.3d 1372; see also Woehlaert, 21 Vet.App. 456.  

Finally, the Board acknowledges that during an April 2007 audiogram, afforded to the Veteran by his local VA medical center in Detroit, Michigan, his hearing was tested to be significantly worse than that represented by the October 2014 examination presented herein. Those results, which warranted a diagnosis of bilateral hearing loss, were in sharp contrast with those results both before and directly after that examination. The Board notes that less than a month later, in May 2007, another examination was provided to the Veteran where he was again evaluated with normal hearing in both ears. During that examination, the examiner noted normal ranges of pure-tone thresholds and speech recognition, and affirmatively noted that the previous April 2007 examination was not reliable. The examiner reasoned that the Veteran did not fully understand the testing instructions in the prior examination and therefore, the results were not accurate or reflective of his actual condition. 

In evaluating the probative value of competent medical evidence/examinations, it is within the province of the adjudicators, here the Board, to attach weight and credibility to different opinions. See Black v. Brown, 10 Vet. App. 297, 284 (1997). It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). Accordingly, Board finds the May 2007, and those proceeding it, to be more probative in establishing the Veteran's actual hearing condition. Since the preponderance of the evidence is against the finding that the Veteran currently suffers from hearing loss, the Veteran's claim for service connection fails on the threshold element of a current diagnosed condition. Therefore, the Veteran's claim of service connection for bilateral hearing loss must be denied. 

Service Connection -Tinnitus

Like the Veteran's claim for hearing loss, the Veteran claims that his diagnosed tinnitus is the result of the noise trauma he experienced during his active duty service, specifically during training. The Board notes that, while there is evidence that the Veteran's condition is unrelated to his military service, the Veteran assert that he has experienced ringing in his ears since his active duty service. The Board finds that the evidence of record is at least in equipoise, and in resolving all reasonable doubt in favor of the Veteran, his claim of service connection for tinnitus must be granted. 

As noted previously, establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). The second and third elements may be established by showing continuity of symptomatology. Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Here, the Veteran was afforded a VA C&P examination in October 2014 regarding his tinnitus. He was diagnosed with tinnitus by the VA examiner, thus fulfilling the first requirement of service connection. The record further confirms in-service noise exposure and acoustic trauma. As noted above, the Veteran has received several commendations for his sharpshooting abilities with a rifle, and a commendation for his ability/skill with grenades. See DD-214. The Board finds that even though the Veteran's military occupational specialty was a food service specialist (cook), his records confirm in-service noise trauma from exposure to rifle fire and grenades.  

Finally, with regard to nexus, or the relation between the Veteran's tinnitus and his military service, the Board finds that such is established by the Veteran's assertions of a continued condition since his training in service. As noted previously, the final element of service connection may be established through a showing of a continuity of symptomology of the claimed condition. In this regard, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of a disability. Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4. The Board finds that, the Veteran is without a doubt competent to report the he started experienced ringing, intermittently or otherwise, since his training during service. See generally Charles v. Principi, 16 Vet. App 370, 374 (2002). As the Veteran's post-service employment has been that of a cook, he has reported no high level noise exposure in his civilian life. 

However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention. Not all competent evidence is of equal value. The Board does acknowledge that in the October 2014 VA examination, the examiner provided a negative nexus regarding the Veteran's tinnitus and his military service. The examiner opined that since the Veteran did not suffer from hearing loss, that there are a number of other factors that could contribute to the cause of tinnitus, and that it could not be determined to a 'reasonable degree' that the Veteran's condition was related to his claimed in-service noise trauma or acoustic exposure. 

The Board finds that both the October 2014 medical examination and the Veteran's lay assertions to be equally probative. As such, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for tinnitus is established, and the Veteran's claim must be granted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is granted. 


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claim for non-service-connected pension. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

The Veteran was afforded a VA C&P examination regarding his claim for non-service-connected pension in August 2014. During this examination the VA examiner conducted a review of the Veteran's medical history, claims file and an in-person interview of the Veteran. The examiner noted the Veteran's headaches, syncope, and mental disorders, to include his alcohol dependence, drug use and psychosis; the examiner also noted the Veteran's recent hospitalization for pneumonia. On examination, the examiner noted generally normal results for the Veteran's physical abilities with no notable functional loss. 

The August 2014 VA examiner also noted that the Veteran's suffers from severe headaches, with symptoms akin to migraines, a couple times a month, and suffered from fainting spells twice a month. The Veteran reported that he no longer does illicit drugs, however still smokes and drinks every day. Finally, the examiner noted that Veteran's reports of developing Creutzfeldt-Jakob Disease (CJD), from when he was in Germany, however, no diagnosis or symptoms of such a condition was identified by the examiner. The examiner ultimately concluded that the Veteran's non-service-connected conditions would not cause him to be permanently and totally disabled. 

However, the August 2014 examination is inadequate for adjudication purpose as it does not provide any rationale or opinion regarding his conclusion. The Board notes that the probative value of any medical opinion is reliant on the detailed rationale for the conclusion, based on accurate facts and sound medical practices, none of which was provided by the August 2014 examiner. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Under rationale section of the report, the examiner only provides a listing of the records reviewed from the Veteran's claims file. The Board finds such rationale to be inadequate for the Board to attach any probative value to such an examination. 

The VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). As the August 2014 examiner failed is considered inadequate, an additional examination/medial opinion is required.  

Furthermore, the Board points out that there is seemingly pivotal medical evidence and/or examinations that are missing from the record that could speak to the Veteran's condition. Specifically, as a part of the August 2014 examination the examiner ordered several tests regarding the Veteran's condition; these include a Magnetic Resonance Imaging (MRI) of the Veteran's brain for his fainting spells, carotid dopplers, spinal tap, neuro-psych testing, electronencephalogram (EEG), and a cardiology consult. None of these test results, or notes that the Veteran failed to attend such tests, are of record. The Board finds that such results may reveal different and/or more severe disabilities that are not service-connected. Therefore, additional development with regards to obtaining additional medical records is necessary for the VA to fulfil its duty to the Veteran

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his service-connected left and right knee disabilities that are not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claims at issue.

The RO's attention is specifically directed to those examinations and tests that were identified/ordered in the August 2014 C&P examination. The RO is called upon to specifically determine if such examinations/tests were conducted, and if so, obtain the results. If it is determined that those examinations were not conducted, the RO is directed to inquire as to why such was not accomplished and provide details of such discovery in the claims file.  

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. After the above has been completed, the RO should obtain an addendum medical opinion, from the same examiner as the August 2014 C&P examination. If that examiner is not available, the RO should provide the Veteran's claims file to another appropriate VA physician to ascertain the current nature and severity of the Veteran's non-service-connected disabilities, to include current diagnoses. After such, the examiner is to provide an opinion regarding whether the Veteran's non-service-connected condition(s) render him totally and permanently disabled. 

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and the examiner should indicate in the report that the claims file was reviewed. 

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file, and note that he/she has done so.  

d. A complete rationale for any opinion expressed should be included in the examination report. 

4. The RO/AOJ should review the reports prepared by examiners, and if any examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.

5. After obtaining the examination(s) and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claims. If the determination of the claims remain unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

6. The RO/AMC should take such additional development action as it deems proper with respect to the claims and follow any applicable regulations and directives implementing the provisions of the VCAA as to its notice and development.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


